FILED
                             NOT FOR PUBLICATION                            JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MELVIN ANDREW JONES,                             No. 10-56325

               Plaintiff - Appellant,            D.C. No. 2:05-cv-02091-JHN-CW

  v.
                                                 MEMORANDUM *
STEVE LOPEZ, P T,

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                   Jacqueline H. Nguyen, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Melvin Andrew Jones, a civilly committed patient at a California state

hospital, appeals pro se from the district court’s summary judgment in his 42

U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We reverse and remand.

      The district court granted summary judgment to Lopez on the ground that

Jones offered no evidence showing that Lopez intentionally struck him. We

disagree. In his verified brief opposing summary judgment, Jones stated that

Lopez struck him in the mouth and that Lopez acted deliberately. The district

court also failed to view the evidence in the light most favorable to Jones when it

speculated that Lopez may have inadvertently struck Jones in the mouth. We

therefore reverse and remand for further proceedings.

      Jones’s remaining contentions, including those concerning discovery and his

status as a civilly committed individual, are unpersuasive.

      REVERSED and REMANDED.




                                          2                                    10-56325